DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.

Response to Arguments, Remarks
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
In response to Applicant’s remarks that Siegel (US 2014/0234496) in view of Romani (EP 3228941) “actually disclose is that sensors can be on the front of a hood or within the hood, but not in a space between a panel and an extractor body so as not to be directly in contact with the air drawn in and able to detect at least one characteristic of air from an environment where the hood is located.” 
The examiner respectfully notes that the claimed sensors (not shown in the figures) are located within the “a box element 31 delimiting a space for locating the usual electrical or electronic elements” [0033], and within the box element, the “a sensor” is placed at “one or more air-capture grilles 38”.  The air capture grilles (38) are located within a face (33) of the box element (31)”, the sensors are “arranged” within element (31) [0036]; the sensors sense substances that are airborne in “the space”.
Respectfully, support is not found for wherein the sensor is arranged between the panel and the extractor body, as currently claimed.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they must show every feature of the invention specified in the claims.  Therefore, the “the sensor arranged between the panel (12) and the extractor body (1)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
While the sensor monitors the condition of the air between the panel and the extractor body, it is respectfully noted that the sensors (not shown in the figures) are located within the “a box element 31 delimiting a space for locating the usual electrical or electronic elements”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
In re Claim 3, insufficient antecedent basis has been provided for the limitation” the rear side (20)”.  For purposes of examination, it has been understood as if to read “a rear side (20)."

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4 and 8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Oagley et al (US 2012/0152228).
In re Claim 1, Oagley et al discloses a vertical domestic extraction hood (figs 1, 2: (10)) for extracting air containing vapours and fumes coming from a hob (cook-top surface (14)) [0020] during food preparation, said hood comprising: 
a parallelepipedic extractor body (26) [0021] containing functional components therein for drawing in air [0023, 0033], said extractor body (42) having an opening [0011, 0023] on one side to discharge air drawn in and filtered and on another side, a different opening (25) for drawing in the air to be filtered; 
a panel (figs 1: (20/34) “touch screen” [0019]) at a front of a front side (10) of the extractor body, the panel (20/34) having a rear side that faces and is spaced apart by a distance from said front side (10) of the extractor body (42) so as to form a space (40) between said extractor body (42) and said panel (120); and 

    PNG
    media_image1.png
    414
    1127
    media_image1.png
    Greyscale

a sensor (32) configured for monitoring airborne substances in the space (40) [0033], the sensor arranged between the panel (20) and the extractor body (42) so as not to be directly in contact with the air drawn in and able to detect at least one characteristic of said drawn in air or air from an environment where the hood is located. 
Please note that sensor (32) is in fluid communication with the air drawn in (at (25)) and not directly in contact with the air drawn in. 
In re Claim 2, Oagley et al discloses wherein the sensor (32) is associated (via processor (38)) with at least one of said panel (20) or said extractor body in a position facing the space (40). 
In re Claim 3, Oagley et al discloses wherein the sensor (32) is associated with a part of the panel (20) present on a rear side (annotated, below) thereof facing the extractor body (42), said sensor being within that part and located at a respective grille (46) provided on a free flat face of such part (44) facing the extractor body. 

    PNG
    media_image2.png
    227
    468
    media_image2.png
    Greyscale

In re Claim 4, Oagley et al discloses wherein the sensor (32) is associated with at least one of the panel (20) or the extractor body on a side that does not face (perpendicular to) the hob (14).  
In re Claim 8, Oagley et al discloses wherein the functional components (fan (24) e.g.) of the extractor body designed to draw in air are operated according to characteristics (temperature) of the air detected by the sensor (“As such, based on temperature measurements from sensor 32, the processing device can activate fan 24” [0033]).  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 8 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Nolan et al (US 2019/0114935), in view of Oagley et al (US 2012/0152228).
In re Claim 1, Nolan et al discloses a vertical domestic extraction hood (fig 4: (116) [0033], [0074]) for extracting air containing vapours and fumes coming from a hob (fig 1: cooktop (300), elements (326)) during food preparation, said hood (116) comprising: 
a parallelepipedic extractor body (fig 4: (142/144)) containing functional components therein for drawing in air, said extractor body having an opening (156) on one side to discharge air drawn in and filtered (via (152/154)) and on another side (150) a different opening for drawing in the air to be filtered [0046]; 

    PNG
    media_image3.png
    508
    890
    media_image3.png
    Greyscale

a panel (112/138) at a front of a front side (proximal (126)) of the extractor body, the panel (112/138) having a rear side (fig 4: (158)) [0047] that faces and is spaced apart by a distance (transverse distance of (146) so as to form a space (146) between said extractor body (140) and said panel (112/138); and 
a sensor (934) [0090] configured for monitoring airborne substances in the space and able to detect at least one characteristic of said drawn in air or air from an environment where the hood is located. 
“In some embodiments, 930 includes directing activation of the ventilation assembly (e.g., at air handler) in response to receiving a steam visibility signal 934. The steam visibility signal 934 may be transmitted to the controller as an isolated user input signal in response to direct user engagement (e.g., selecting air handler activation at a graphical user interface presented at image monitor). Alternatively, the steam visibility signal 934 may be an automatically-generated signal transmitted in response to a detected condition, such as the temperature or amount of steam at a camera assembly above the cooktop appliance (understood to disclose camera assembly (fig 2: (114A)). [0090]
Nolan et al lacks wherein the system comprises:
the panel (112/138) is spaced apart from said front side of the extractor body, and 
the sensor is arranged between the panel (112/138) and the extractor body so as not to be directly in contact with the air drawn in.
Oagley et al teaches a vertical domestic extraction hood (figs 1, 2: (10)) for extracting air containing vapours and fumes coming from a hob (cook-top surface (14)) [0020] during food preparation, said hood comprising: 
a parallelepipedic extractor body (26) [0021] containing functional components (fan (24), filter (25)) therein for drawing in air, said extractor body (42) having an opening [0011, 0023] on one side to discharge air drawn in and filtered and on another side (25) a different opening for drawing in the air to be filtered; 
a sensor (32) configured for monitoring airborne substances in the space (40) [0033], the sensor arranged between the panel (20) and the extractor body (42) so as not to be directly in contact with 
“(C)hannel 40 can be routed to exhaust into the air flow created by fan 24 and upstream of fan 24.  In this way, auxiliary fan 28 can be eliminated as fan 24 will provide suction for drawing air through channel 40.  As such, based on temperature measurements from sensor 32, the processing device can activate fan 24. [0033]
Please note that sensor (32) is in fluid communication with the air drawn in (at (25)) and not directly in contact with the air drawn in. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nolan et al, as taught by Oagley et al, wherein:
an extractor body and fan are configured such that the panel (112/138) is spaced apart from a front side of the extractor body, and 
a sensor is arranged between the panel (112/138) and the extractor body so as not to be directly in contact with the air drawn in,
for the benefit of providing an accurate measure of air quality proximal the panel, thereby providing thermal protection of the panel and its components reducing maintenance time and materials. 
In re Claim 2, the proposed system has been discussed, wherein Oagley et al teaches the sensor (32) is associated with at least one of said panel (wired to panel (200)) or said extractor body (controls fan (24) located within the extractor body (26)) in a position facing the space (40). 
In re Claim 3, the proposed system has been discussed, wherein Oagley et al teaches the sensor (32) is associated with a part of the panel (20) present on a rear side (annotated, above) thereof facing the extractor body (42), said sensor being within that part and located at a respective grille (46) provided on a free flat face of such part (44) facing the extractor body. 
In re Claim 4, the proposed system has been discussed (In re Claim 2, above), wherein the sensor (32) is associated with at least one of the panel (20) or the extractor body on a side that does not face (perpendicular to) the hob (14).   
In re Claim 5
said sensor for airborne substances is adapted to monitor one or more of the following substances present in the air: VOC, CO, CO2, NOx, CH4; or 
said sensor (934) for airborne substances (steam) is adapted to monitor parameters of the environment in which the hood is located, including at least one of a temperature or a humidity of that environment. ((T)he steam visibility signal 934 may be an automatically-generated signal transmitted in response to a detected condition, such as the temperature or amount of steam”)
In re Claim 6, Nolan et al discloses a screen (112/138) on a front side of the panel [0042], the screen (112/138) is configured as a user interface for use of the hood (fig 5), and a command and control unit (510) of the hood connected to said panel and to said screen and being adapted to generate media content on said screen (112/138), said command and control unit being connectable to at least one of the internet [0054] or to a home communication network so as to be able to communicate with other appliances (“secondary appliance” (410)) connected to a same network.  
In re Claim 7, Nolan et al discloses (In re Claim 6, above) wherein the command and control unit (510) is connected to a control unit for the hob (fig 5: (300)) and is adapted to control power generated by each heating element (326, 332) of the hob according to detected characteristics of the air monitored, and said control of the power enabling the cooking process for a food placed on such hob over said heating element to be controlled [0058].  
In re Claim 8, Nolan et al discloses (In re Claim 1, above) wherein the functional components (ventilation assembly (140)) of the extractor body designed to draw in air are operated according to characteristics of the air detected by the sensor (934) [0090]. 
“In some embodiments, 930 includes directing activation of the ventilation assembly (e.g., at air handler) in response to receiving a steam visibility signal 934. The steam visibility signal 934 may be transmitted to the controller as an isolated user input signal in response to direct user engagement (e.g., selecting air handler activation at a graphical user interface presented at image monitor). Alternatively, the steam visibility signal 934 may be an automatically-generated signal transmitted in response to a detected condition, such as the temperature or amount of steam at a camera assembly above the cooktop appliance (understood to disclose camera assembly (fig 2: (114A)).
In re Claim 10, the proposed system has been discussed (In re Claim 1, above), wherein Nolan et al discloses an assembly comprising the vertical domestic extraction hood according to claim 1 and a hob  (fig 1: cooktop (300)) having a number of heating elements (elements (326)) [0028], said vertical domestic extraction hood comprising the sensor (934) for monitoring airborne substances and a control unit (fig 5: (510A[Wingdings font/0xE8]510C)) to which said sensor is connected, said control unit is also configured to control an operation of said heating elements (fig 5: (326, 332)) of the hob (300) according to the monitoring of airborne substances performed by said sensor [0090].

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Nolan et al (US 2019/0114935), in view of Oagley et al (US 2012/0152228), in view of Marchand (US 6,119,687).
In re Claim 9, the proposed system has been discussed (In re Claim 1, above), wherein said extractor body (Oagley et al (26/24)) and said panel (Nolan et al (112/138)) are independent of each other.
However, the proposed system lacks wherein said panel being fixed by hinges to said body so as to rotate with respect to the body about said hinges.  
Marchand teaches a cooking hob (fig 1: (11)) comprising a control panel (53) being fixed by hinges (pivot pins (35): col 3, lns 39 – 45 and 57) so as to rotate the control panel with respect to a vertical wall portion (31/33/34) of the hob, about said hinges (col 2, lns 22 – 40; col 4, lns 29 – 38).
“(F)acilitates servicing from above in the absence of moving the appliance from its position of use.  One need but gain ready access to the interior of the console and the control mechanisms thereof, and this is achieved through a novel essentially two-part console body of which the front part is formed of a temper glass panel surrounded by an integral injection molded, encapsulation, rim or frame which is preferably snap-secured or otherwise secured to the rear part of the console body. An interior surface of the tempered glass panel carries conventional touch controls, and these are readily accessible when the console bodies are ‘opened’.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Marchand, such the control panel is fixed by hinges to said body so as to rotate with respect to the body about said hinges, for the benefit of a two-part hingedly connected body that facilitates accessing an interior of the panel to perform repairs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Okada et al (US 2012/0044217), who discloses a system comprising a display panel (1), a sensor section (2), and a ventilating passage (41/42/43) therebetween, wherein a temperature sensor is provided in the ventilating passage [0064] such that the (control) section initiates a fan (36) operation when a temperature within the ventilating passage is equal or higher than a predetermined temperature.

    PNG
    media_image4.png
    494
    788
    media_image4.png
    Greyscale

An example of such pertinent prior art includes Vianen (WO 2015057073), who discloses a vertical domestic extraction hood (fig 3: 520) for extracting air containing vapours and fumes coming from a hob (530), said hood comprising: 
an extractor body (pg 5, lns 7 – 21) containing functional components therein for drawing in air; 

    PNG
    media_image5.png
    394
    589
    media_image5.png
    Greyscale

a panel (100) at a front side of the extractor body (520); 
a sensor panel (figs 1 – 4c: (1)) configured for monitoring airborne substances in the space (pg 6, lns 21 – 25), and
the panel (100) being fixed by hinges (figs 4a – 4c) so as to rotate with respect to the body about said hinges (pg 8, lns 10 – 14) for easy access to various sensor and other devices mounted and integrated in the panel; the panel further comprising:
Wi-Fi connection to allow communication with other devices in the kitchen for their operation and further provision of sensing signals (pg 4, lns 1 – 8; pg 8, lns 7 – 9), and 
The control signals may further control various types of kitchen equipment, such as the cooking stove for switching in off in certain circumstances (pg 4, lns 15 – 30).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762